Judgment, Supreme Court, New York County (Burton Sherman, J.), entered March 22, 1991, which granted plaintiffs motion for summary judgment in the sum of $86,372.04, unanimously affirmed, without costs.
Plaintiff, alleging to be the lessor of medical and office equipment to a partnership, defendant Comprehensive Foot Care Group, consisting of four doctors, the individual defendants herein, who conducted a podiatric practice, sues on the unconditional guarantees of the individual partners of the partnership’s lease obligations for the accelerated balance due thereunder plus attorneys fees on the partnership’s default in making its monthly payments. In opposition to the motion, defendants-appellants raise an issue as to plaintiffs ownership of the equipment, alleging that the equipment was sold directly to the partners and pointing to a purported bill of sale.
The documentary evidence and the affidavit of plaintiffs controller clearly show that the transaction in question was a lease of office equipment and not a disguised loan. Appellants’ conclusory assertion "upon information and belief’ that plaintiff never owned the equipment it allegedly leased to defendants is insufficient to create an issue of fact as to plaintiffs right to lease the equipment. Defendants offer no sworn *371statement based on personal knowledge which shows that they purchased the equipment directly from the supplier, and there is nothing in the purported bill of sale which suggests that such a transaction took place. Concur—Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.